           Case 1:20-cv-00774-NONE-SAB Document 2 Filed 06/05/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   RONALD JERRELL INMAN,                                Case No. 1:20-cv-00774-NONE-SAB

12                  Plaintiff,                            ORDER REQUIRING PLAINTIFF TO
                                                          SHOW CAUSE WHY THIS ACTION
13           v.                                           SHOULD NOT BE DISMISSED FOR
                                                          FAILURE TO PAY THE FILING FEE OR
14   TERRY K. COLE, et al.,                               TO PAY THE $400.00 FILING FEE IN
                                                          FULL
15                  Defendants.
                                                          FOURTEEN DAY DEADLINE
16

17

18          Ronald Jerrell Inman (“Plaintiff”), a state prisoner, is appearing pro se in this civil rights

19 action pursuant to 42 U.S.C. § 1983. Plaintiff filed a complaint in this action on June 3, 2020.
20 Plaintiff did not pay the filing fee or submit an application to proceed in this action in forma

21 pauperis.

22          Upon review of Plaintiff’s prior cases, the Court finds that Plaintiff is subject to 28

23 U.S.C. § 1915(g), which provides that “[i]n no event shall a prisoner bring a civil action . . .

24 under this section if the prisoner has, on 3 or more prior occasions, while incarcerated or

25 detained in any facility, brought an action or appeal in a court of the United States that was

26 dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon which relief
27 may be granted, unless the prisoner is under imminent danger of serious physical injury.”

28 / / /


                                                      1
             Case 1:20-cv-00774-NONE-SAB Document 2 Filed 06/05/20 Page 2 of 3


 1            The Court takes judicial notice of the following cases: (1) Inman v. Clark, No. 1:08-cv-

 2 01867-SMS (E.D. Cal.) (dismissed on August 25, 2010 for failure to state a claim); (2) Inman v.

 3 Superior Court of California, No. 1:12-cv-01049-AWI-BAM (E.D. Cal.) (dismissed on

 4 September 5, 2012 for failure to file an amended complaint, following a screening order

 5 dismissing complaint for failure to state a claim);1 and (3) Inman v. Wardon S. Hatton, No. 3:17-

 6 cv-06612-SI (N.D. Cal.) (dismissed October 2, 2018 for failure to state a claim). Prior to filing

 7 this action, Plaintiff has had at least three cases that were dismissed as frivolous or for failure to

 8 state a claim. Therefore, Plaintiff is not entitled to proceed in this action in forma pauperis

 9 unless he is in imminent danger of serious physical injury. 28 U.S.C. § 1915(g).

10            The Court has reviewed Plaintiff’s complaint and finds that his allegations do not satisfy

11 the imminent danger exception to section 1915(g). Andrews v. Cervantes, 493 F.3d 1047,

12 1053−55 (9th Cir. 2007). The complaint filed in this action is brought against Superior Court

13 judges and the attorney who represented Plaintiff in his criminal action. Plaintiff alleges that he

14 was subjected to an illegal sentence, his motion for a sentence modification was denied, and his

15 attorney failed to properly represent him during sentencing in his criminal action. Plaintiff is

16 seeking by this action to have his sentence corrected so he can take advantage of Proposition 57.

17 Plaintiff’s complaint does not include any factual allegations that would demonstrate that he is in

18 imminent danger of serious physical injury and therefore he is precluded from proceeding in this

19 action without prepayment of the filing fee.
20            Finding that Plaintiff is precluded from proceeding without prepayment of fees under

21 section 1915(g) and that the complaint does not allege that he is in imminent danger, IT IS

22 HEREBY ORDERED that within fourteen (14) days of the date of service of this order,

23 Plaintiff shall either:

24            1) show cause in writing why this case should not be dismissed for failure to pay the

25 filing fee; or

26            2) pay the full $400.00 initial filing fee in full to proceed with this action.

27   1
       See Harris v. Mangum, 15-15054, 863 F.3d 1113, 1143 (9th Cir. 2017) (When (1) a district court dismisses a
     complaint on the ground that it fails to state a claim, (2) the court grants leave to amend, and (3) the plaintiff then
28   fails to file an amended complaint, the dismissal counts as a strike under § 1915(g)).


                                                                 2
           Case 1:20-cv-00774-NONE-SAB Document 2 Filed 06/05/20 Page 3 of 3


 1          Plaintiff’s failure to comply with this order will result in dismissal of this action. If,

 2 after receiving this order, Plaintiff no longer wishes to pursue this action, he shall file a notice of

 3 voluntary dismissal.

 4
     IT IS SO ORDERED.
 5

 6 Dated:      June 4, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      3
